Citation Nr: 9924427	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-04 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of an 
eye injury, to include a retinal tear of the left eye with 
history of vitreous floaters and iritis, a retinal artery 
occlusion of the right eye and myopia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from March 1943 to 
November 1945.  The record shows that his decorations 
included the Purple Heart.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1996 decision of the RO, which determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim of service connection for 
residuals of an eye injury, to include a retinal tear of the 
left eye with history of vitreous floaters and iritis, 
retinal artery occlusion of the right eye and myopia.  The 
veteran disagreed with the determination and this appeal 
ensued.

The Board notes, initially, that in his September 1996 Notice 
of Disagreement, the veteran made reference to "Denova [sic] 
Review (Clear and Unmistakable error);" however, no other 
such reference was during the pendency of the appeal.  As it 
is unclear whether the veteran is attempting to file a motion 
for review of a prior Board decision on the basis of clear 
and unmistakable error, the Board directs the veteran's 
attention to the Board's Rules of Practice on this subject.  
See 64 Fed. Reg. 2134 (1999) (to be codified at 38 C.F.R. 
§ 20.609).

The Board also notes that, in November 1998, the veteran 
submitted documents that were not pertinent to the current 
issue on appeal.  The additional evidence is therefore 
referred to the RO for appropriate action and the Board will 
base its decision on the evidence currently of record.  See 
38 C.F.R. § 20.1304 (1998).



FINDINGS OF FACT

1.  In an October 1988 decision, the Board denied the 
veteran's claim of service connection for residuals of an eye 
injury, to include a retinal tear of the left eye with 
history of vitreous floaters and iritis, retinal artery 
occlusion of the right eye and myopia, finding that they were 
not incurred in or aggravated by service or due to a service-
connected disease or injury.

2.  The evidence that has been associated with the claims 
file since the Board's October 1988 decision, when considered 
alone or in conjunction with the evidence previously of 
record, does not tend to establish that the veteran had 
residuals of an eye injury, to include a retinal tear of the 
left eye with history of vitreous floaters and iritis, 
retinal artery occlusion of the right eye and myopia, during 
service or otherwise establish any material fact that was not 
already of record at the time of that Board decision.



CONCLUSIONS OF LAW

1.  The Board's October 1988 decision denying the veteran's 
claim for service connection for residuals of an eye injury, 
to include a retinal tear of the left eye with history of 
vitreous floaters and iritis, retinal artery occlusion of the 
right eye and myopia, is final.  38 U.S.C.A. §§ 511(a), 5108, 
7104(b) (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1998).

2.  New and material evidence to reopen the claim of service 
connection for residuals of an eye injury, to include a 
retinal tear of the left eye with history of vitreous 
floaters and iritis, retinal artery occlusion of the right 
eye and myopia, has not been presented.  38 U.S.C.A. §§ 5107, 
5108 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303(a).  When a disease is first diagnosed after 
service, service connection nevertheless may be established 
by evidence demonstrating that the disease was, in fact, 
incurred during the veteran's service, or, if applicable, by 
evidence showing that it was manifested to a compensable 
degree within a presumptive period after service.  See 38 
C.F.R. §§ 3.303, 3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period after service and still has 
such condition.  Such evidence, however, must be medical 
unless it relates to a condition as to which, under the 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim still may be 
reopened on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumptive period after service, provided that continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The Board initially denied service connection for residuals 
of an eye injury, to include a retinal tear of the left eye 
with history of vitreous floaters and iritis, a retinal 
artery occlusion of the right eye and myopia, in an October 
1988 decision.  At that time, the pertinent evidence before 
the Board included the veteran's service medical records; the 
report of a November 1946 VA examination; the report of a 
February 1958 VA examination; VA outpatient treatment 
records, reflecting treatment from August 1984 to January 
1988; private medical records, reflecting treatment from 
April 1975 to September 1983; a June 1985 private medical 
statement by Lori Klugg, R.N.; a March 1986 private medical 
statement by Malcolm McIsaac, M.D.; a private medical report 
from Wettlaufer Eye Clinic, reflecting treatment in February 
1986; and lay statements by the veteran.

The service medical records show that, on entrance 
examination in February 1943, the veteran's uncorrected 
vision was reported to be 20/100 in the right eye and 20/200 
in the left eye.  His corrected vision was reported to be 
20/20, bilaterally, and he was reported to have myopia.  In 
May 1945, the veteran was reported to have been struck in the 
face by a grenade fragment.  He was diagnosed with a 
laceration wound below the left eye from shrapnel.  An 
operation report revealed a diagnosis of a penetrating wound 
to the left cheek from a grenade with a foreign body in the 
zygoma above the infraorbital foramen.  On discharge 
examination in November 1945, the veteran was reported to 
have a non-symptomatic and non-adherent scar below the left 
eye.  He was also reported to have myopia.  His uncorrected 
vision was reported to be 20/100, bilaterally, and his 
corrected vision was reported to be 20/20, bilaterally.

In June 1985, Lori Klugg, R.N., reported that the veteran had 
vitreous floaters.  She reported that any undue trauma to the 
eye could cause lasting damage to the retina and that the 
veteran's past injury from a grenade fragment could be a 
contributing factor to his eye condition.

In March 1986, Malcolm McIsaac, M.D., reported that the 
veteran had been his patient since 1975 and had had mild 
iritis of the left eye and allergies of both eyes.  The 
veteran was also reported to have developed a retinal tear in 
November 1981.  Dr. McIsaac reported that it was his 
impression that the veteran's left eye conditions had been 
caused by a past injury, but that he did not have any records 
prior to the injury.

Based on its review of such evidence, the Board concluded 
that service connection was not warranted for residuals of an 
eye injury, including a retinal tear of the left eye with 
history of vitreous floaters and iritis, retinal artery 
occlusion of the right eye and myopia.  The Board indicated 
that the veteran had myopia during service, but that this was 
not a disability for compensation purposes.  The Board also 
recognized that trauma may cause retinal damage, but that, in 
this case, the veteran's eye disorders were too remote from 
service to create any reasonable doubt as to a causal 
relationship with service.  The Board found that the 
veteran's claimed residuals of an eye injury were not 
incurred in or aggravated by service or due to a service-
connected disease or injury.

In March 1996, the veteran submitted a statement to the RO 
requesting that his claim be reopened.  In July 1996, the RO 
denied his application to reopen the claim and this appeal 
ensued.

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  When 
the Board disallows a claim, the disallowance is final unless 
the Chairman determines that reconsideration is warranted, or 
another exception to finality applies.  Otherwise, no claim 
based upon the same factual basis shall be considered.  See 
38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1998).  If, however, "new and material evidence" 
is presented or secured with respect to a claim that has been 
finally disallowed, the Secretary of VA shall reopen the 
claim and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156(a) (1998).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, both 
new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  The two-step analysis involves two questions:  (1) 
Is the evidence in question "new," that is, not of record at 
the time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record; and, (2) 
Is it "material," i.e., is it relevant and probative of the 
issue at hand, and which, by itself or in connection with the 
evidence previously assembled, is so significant it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether the claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).

Because the last final denial in this case was the Board's 
October 1988 decision, it is the evidence that has been 
received since that time that must be considered for purposes 
of the new and material evidence analysis.  See Evans, supra.  
The evidence associated with the claims file since October 
1988 Board decision consists of VA outpatient treatment 
records, reflecting treatment from August 1984 to March 1998; 
duplicate copies of service medical records; a private 
medical record from George Pfohl, M.D., reflecting treatment 
in February 1986; a duplicate copy of a private medical 
statement from Malcolm McIsaac, M.D.; a private medical 
statement by Gerald S. Klee, M.D.; a private medical 
statement by Amy Alvarez, M.D.; a private medical report by 
Albert Schlisserman, M.D.; an August 1995 private medical 
report by Kenneth K. Shim, M.D.; a report of a May 1998 VA 
mental disorders examination; and lay statements by the 
veteran.

The Board finds that, other than the duplicate copies of 
previously submitted medical records, the medical evidence 
submitted since the October 1988 Board decision is new in the 
sense that it was not previously before agency decision 
makers.  The new evidence pertaining to the present claim on 
appeal primarily reported the veteran's current diagnoses 
relating to his eyes.  To illustrate, in February 1995, a VA 
outpatient treatment record reflected a diagnosis with 
cataracts of the left eye and bilateral pre-retinal fibrosis.  

However, this evidence is not material because it does not 
establish a nexus, or link, between a current eye disorder, 
particularly a retinal tear of the left eye, vitreous 
floaters, iritis, a retinal artery occlusion of the right eye 
or myopia, and his injury from a grenade fragment in service.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Board notes that, in January 1995, a VA outpatient 
treatment record reflects that the veteran complained of his 
left eye being cloudy "secondary to shrapnel."  However, 
there was no additional comment by the examiner.  The Board 
finds that this notation does not constitute a medical 
opinion that the veteran had an eye disorder that began in 
service or was secondary to the service-connected left eye 
scar.  It is clear that the examiner was only reiterating a 
history provided by the veteran during the course of the 
examination.  Evidence that is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  Because the VA examiner was likely relying on a 
recitation of the veteran's history from the veteran at the 
time, and the examiner was not relying on the veteran's 
service records, there is no sufficient medical evidence 
demonstrating that the veteran's claimed eye disorder was 
incurred in service.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993). 

Furthermore, the veteran's written lay statements do not 
constitute new evidence because the arguments and contentions 
raised therein are the same as those that were made when the 
Board denied the claim in October 1988.  In other words, the 
veteran has always alleged that he currently has a retinal 
tear of the left eye with history of vitreous floaters and 
iritis, a retinal artery occlusion of the right eye and 
myopia due to his injury from a grenade fragment wound in 
service.  Merely to reiterate these allegations during his 
current appeal does not provide a sufficient basis to reopen 
his claim.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).

The Board also emphasizes that the veteran's allegations that 
his claimed eye disorders are related to his injury in 
service or to his service-connected left eye scar do not 
constitute material evidence because he is a layman and, 
therefore, does not have the necessary medical expertise or 
training to give a competent opinion on the cause of his 
claimed eye disorders.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Where, as here, medical evidence is needed to 
establish service connection, lay statements, without more, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  The Board emphasizes that medical evidence, 
and not merely his allegations, must support the claim.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  There is 
no such evidence in this case.

In view of the foregoing, the Board must conclude that none 
of the evidence received since the Board's October 1988 
decision, when viewed either alone or in conjunction with the 
evidence previously of record, tends to suggest that the 
veteran's claimed residuals of an eye injury, to include a 
retinal tear of the left eye with history of vitreous 
floaters and iritis, a retinal artery occlusion of the right 
eye and myopia, were either incurred or aggravated during his 
period of military service.  As such, none of the evidence is 
new and material for the purpose of reopening the claim, and 
the October 1988 denial remains final.  The Board also is 
aware of no circumstances in this case that would put the VA 
on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  The Board also notes that, because this threshold 
burden has not been met, the veteran is not entitled to 
further examination as contended.  See Robinette v. Brown, 8 
Vet. App. 69 (1995); Epps v. Brown, 9 Vet. App 341 (1996); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Nonetheless, the Board views its 
discussion as sufficient to inform him of the elements 
necessary to complete his application to reopen his claim of 
service connection for residuals of an eye injury.  See 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

As a final point, the Board notes that, in the July 1996 
rating decision on appeal, the RO referred to a third 
criterion (formerly considered by the Board in accordance 
with the Court's case law) that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  However, the United States Court 
of Appeals for the Federal Circuit recently held that there 
was no such legal requirement.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  That notwithstanding, the Board finds 
that the RO's actions are not prejudicial to the veteran 
since, for the reasons discussed above (i.e., no new and 
probative evidence has been submitted), the outcome of the 
case is the same whether his claim is considered under the 
two or three-pronged tests for reopening claims.  Thus, to 
remand this case to the RO for consideration of the correct 
legal standard for reopening claims would be pointless and 
would not result in a determination favorable to him.  See 
VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 49747 
(1992); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).


ORDER

In the absence of new and material evidence, the petition to 
reopen the claim of service connection for residuals of an 
eye injury, to include a retinal tear of the left eye with 
history of vitreous floaters and iritis, a retinal artery 
occlusion of the right eye and myopia, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

